Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered April 1, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
As part of his plea of guilty to criminal sale of a controlled substance in the fifth degree, defendant waived his right to appeal from the judgment of conviction. Insofar as defendant failed to move to withdraw his plea or vacate the judgment of conviction, we find that he is precluded from challenging the sufficiency of the plea on this appeal. Nevertheless, were we to consider the merits, we would find that the plea was knowing and voluntary. Furthermore, we reject defendant’s claim that the sentence imposed of 1 to 3 years in prison was harsh and excessive. The sentence was in accordance with the plea agreement, in which defendant pleaded guilty to a class D felony after being charged with a class B felony, and was within statutory parameters. Accordingly, we find no reason to disturb it.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.